Citation Nr: 0801714	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Propriety of a July 2004 reduction of a 70 percent rating 
to a 30 percent rating for post-traumatic stress disorder 
(PTSD), effective October 1, 2004.

2.  Whether termination of the veteran's total disability 
rating based on individual unemployability (TDIU) was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  In May 2001, the veteran filed a TDIU claim in which he 
stated that he last worked full time in April 1999.  

2.  In a November 2001 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 70 percent disabling, and 
granted the veteran TDIU based on the effect of service-
connected PTSD, both effective from May 30, 2001.

3.  By a letter dated in May 2004, the RO notified the 
veteran that it proposed to reduce his PTSD evaluation from 
70 to 30 percent; and proposed to discontinue entitlement to 
individual unemployability because the veteran was able to 
secure and follow substantially gainful employment.

4.  By a rating decision dated in July 2004, the RO 
implemented the PTSD rating reduction, effective from October 
1, 2004; and terminated TDIU, effective from May 30, 2001, 
the date the veteran filed his claim for individual 
unemployability.

5.  The veteran's PTSD causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to anxiety and depressed mood.

6.  There is clear and convincing evidence that the veteran 
is employable despite his service-connected PTSD; the veteran 
has been employed for 12 consecutive months; the 2001 claim 
that the veteran last worked in 1999 was false.


CONCLUSIONS OF LAW

1.  The reduction of the 70 percent rating assigned for PTSD 
was warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344(c), 4.1, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for the reduction of the total disability 
rating for compensation based on individual unemployability, 
effective May 30, 2001, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. §§ 3.105, 3.340, 3.341, 3.343, 
4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Board finds that all notification and 
development action needed to render a decision regarding the 
propriety of the reduction of the veteran's PTSD disability 
rating and the termination of his TDIU has been accomplished.  

In this respect, in May 2004, the RO notified the veteran of 
the proposed reduction for his PTSD disability rating, and 
proposed termination of TDIU, explained the legal criteria 
governing these issues, the evidence that had been considered 
in connection with the proposed reduction/termination, and 
the basis for the reduction/termination.  The letter informed 
the veteran that he could submit medical or other evidence to 
show that the RO should not make the change, and informed him 
that if the RO did not receive additional evidence within 60 
days, it would reduce his evaluations.  

In regards to the propriety of the reduction of the PTSD 
disability rating and termination of TDIU, the veteran was 
apprised of VA's duties to both notify and assist in 
correspondence dated in December 2005.  Specifically, 
regarding VA's duty to notify, the December 2005 letter 
apprised the veteran of what was required for VA to 
reconsider re-instatement of TDIU, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  (The Board notes that although the December 
2005 letter was couched in terms of what was required to 
substantiate a claim for an increased rating for the 
veteran's PTSD, the May 2004 letter mentioned above, informed 
the veteran of the evidence required to prevent a reduction 
in his rating.)

(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the case, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Further, the Board notes that the notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, as is the case here, VCAA 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.  Dingess, 19 Vet. App. at 490.  Additionally, 
this appeal did not originate as a result of a claim, but 
instead was the result of an investigation into the veracity 
of the veteran's earlier claim that had led to the awards of 
TDIU and a 70 percent rating for PTSD.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
provided the veteran a pre-determination hearing as required 
by 38 C.F.R. § 3.105.  VA has no duty to inform or assist 
that was unmet.

Background

At an August 2000 VA PTSD examination, the veteran reported 
to the examiner, D.K., M.D., that he made a real effort to 
work, but he just could not.  He stated that he had his good 
days and bad days and when he had bad days all he could do 
was sit at home, and stated that he got by for years because 
he was self-employed and could leave when he needed to.  The 
veteran reported that he recently finished his B.A. in 
sociology, and noted that he had been unable to hold a job 
due to his anxiety.  He reported nightmares, and stated that 
he was constantly on guard and nervous.  The veteran reported 
that for 14 years, he owned and operated a restaurant which 
was tolerable due to his self-employment status, and stated 
that an attempt to open another restaurant failed, and he was 
forced to file for bankruptcy.  He noted that after his 
recent graduation, he took a job as an estimator for a repair 
company in April 1999, but the job only lasted one month, and 
his anxiety was the primary reason for leaving.  In the 
summer of 1999, he stated that he took another job as a 
supervisor in a lawn care company, and noted that even though 
it was low stress, he could not endure it, because his mind 
would race, and he could not focus on things.  The veteran 
reported that additional problems experienced on the job 
included hypervigilance, exaggerated startle reaction, and he 
noted that at the time of this examination he was unemployed, 
although doing odd jobs, such as building fences in an effort 
to support himself.

In terms of social functioning, the veteran reported that he 
did not do well with relationships and has been divorced 
twice.  He reported that his PTSD affected his relationships 
due to both his anxiety and irritability as well as avoidance 
behaviors.  He noted that he was avoidant of most public 
places in which there were large crowds such as movies, 
ballgames, and shopping.

On examination, the examiner noted that the veteran's speech 
was coherent, language was goal oriented, logical and without 
signs of disorder or psychosis.  He denied hallucinations, 
delusions, and suicidal/homicidal ideations.  The examiner 
noted that the veteran's immediate memory showed some 
impairment, though his long term memory was intact.  The 
examiner diagnosed the veteran with PTSD and agoraphobia 
secondary to PTSD and assigned him a global assessment of 
functioning, (GAF) score of 50, based on his serious 
impairment in occupational functioning, and concluded that 
the veteran continued to show long-standing deficits in his 
ability to function adequately in a competitive work 
environment due to both primary anxiety and avoidance 
behaviors which caused interpersonal problems.  The examiner 
also noted that although he was admittedly able to more 
effectively adapt to a self-employment situation, more recent 
attempts to do so had failed.

In May 2001, the veteran filed a Form 21-8940, application 
for increased compensation based on unemployability, where he 
stated that his service-connected PTSD prevented him from 
securing or following a substantially gainful occupation, and 
noted that he last worked full time in April 1999 for Repairs 
Unlimited, and had not worked at all for the rest of 1999, 
2000 and 2001.  At the same time, the veteran filed for an 
increased evaluation for his service-connected PTSD, stating 
that his medication had increased, he had been unable to work 
full time and gave up full-time self-employment because of 
his PTSD.  He noted that he tried to do part-time odds and 
end jobs when his PTSD allowed him to work, which is usually 
only one or two days a week.  He noted that he was not able 
to work or associate with people anymore and stated that he 
isolated himself.

The veteran was afforded a VA PTSD examination in October 
2001.  At this examination, the veteran reported that he had 
no income, stating that his last job was two years ago, and 
noted that he could not concentrate long enough to hold a 
job.  He reported that he was depressed much of the time and 
had occasional crying spells, periods of anger, (although he 
did not act on it), and suicidal thoughts, although he denied 
being actively suicidal.  He reported having nightmares and 
sometimes panic attacks in his sleep, and stated that his 
sleep was worse than it was at his last VA examination.  He 
also noted that he had intrusive thoughts about Vietnam 
daily, startled easily, but denied hallucinations or 
delusions.  The veteran reported that he did have friends, 
but noted that his activities had become very restricted.

On examination, the examiner noted that the veteran was 
oriented to time, place, and person, was logical and 
coherent, but was also very distractible, tense and showed an 
abnormal startle reaction to ambient noise.  The examiner 
noted impaired concentration, impulsive judgment, and stated 
that the veteran's remote memory was intact but his recent 
memory was poor.  In summary, the examiner stated that the 
veteran appeared somewhat more disturbed than when he was 
seen in August of 2000, (at his last C&P evaluation), and 
noted that most of his deterioration was due to environmental 
circumstances, and that these stressful circumstances did 
appear to decrease his overall functioning, and it appeared 
to the examiner that he was not employable at this time.  The 
examiner diagnosed the veteran with PTSD with secondary panic 
attacks, and assigned a GAF score of 45, which he noted 
showed a worsening from his August 2000 VA examination where 
the veteran was assigned a GAF of 50.

The record contains a February 2004 investigative report from 
the Office of the Inspector General, criminal investigations 
division, which noted that the veteran had been installing 
fences for thirty years, and noted that he was employed with 
his own company, the Great Divide Fence Company (GDFC), which 
was a fence installation business.  This report identified 
the veteran's suppliers, contained interviews with 15 
customers, noting that more could be interviewed at a later 
date as needed, and also contained an interview from one of 
the veteran's employees.  The employee noted that while 
working with the veteran he had seen him mix cement, use an 
auger to dig potholes, install fencing, as well as other 
strenuous labor.  This employee stated that he did not 
believe that the veteran was disabled, noting that he never 
appeared to be in any distress, and while in large crowds 
with the veteran, he never conveyed to his employee that it 
bothered him.  This report also noted that the veteran was an 
avid member of a handball league and traveled with the league 
for matches.

A sworn statement provided by the veteran dated in December 
2003, noted that in May 2001 when the veteran filed a form 
for increased compensation based on unemployability, and he 
stated on his application that he had not worked since May of 
1999, he was working for himself at Great Divide Fencing 
Company.  He explained that he would work as his condition 
would allow, and noted that he said he did not work on his 
application because he never knew what days he could work or 
how well he would function, and that these circumstances, 
which were a result of his PTSD, would not permit him to hold 
down a secure job.

In March 2004, the veteran was afforded another VA 
examination, in part, it appears, to re-evaluate his 
disability due to the newly discovered evidence relating to 
his employability status-specifically, the February 2004 
investigative report.  At this examination, the examiner 
noted that the veteran's presentation and reported 
difficulties were very similar to that in the C&P examination 
of August 2000.  The examiner noted that he met the minimal 
criteria for PTSD, but that the more disruptive condition at 
this time was his anxiety disorder.  The examiner noted that 
the veteran still appeared tense and somewhat distracted, but 
noted that the veteran's memory and attention were only 
moderately limited, and stated that the veteran's activities 
appeared to be less limited in this report because the 
veteran reported that he was able to leave home and be with 
people, both in dating relationships and his own business, 
and in handball associations.

The examiner noted that although the veteran continued to 
report nightmares of unknown frequency and a heightened 
startle response, he was very vague and non-specific about 
how his PTSD symptoms interfered with his daily life.  The 
examiner noted that there was some distancing and difficulty 
in concentration, but that symptoms such as flashbacks did 
not appear to disrupt or limit his functioning.  In sum, the 
examiner concluded that it was more likely than not that at 
present, the veteran's PTSD symptoms would lead to moderate 
limitations in the work place; and that it was more likely 
than not that he would retain the ability for repetitive work 
with limited social contact.  However, the examiner did state 
that it appeared the veteran was still more able to adapt to 
a self-employment situation.  In fact, the examiner noted 
that from the veteran's own report, his self-employment with 
building fences had not provided him with any difficulty in 
doing the job because he was able to work around good days 
and bad days, and he stated that he only stopped this work 
because the government requested him to do so.  The examiner 
assigned the veteran a GAF of 65, due to PTSD symptoms alone 
because of moderate symptoms and moderate limitations, and a 
GAF of 60 when considering both PTSD and generalized anxiety 
disorder.

Also of record are VA outpatient treatment records from the 
St. Louis, Missouri VA medical center (VAMC), dated from 
February 1992 through April 2004.  These treatment reports 
contain psychiatry consultations noting the medication the 
veteran was taking, and noted that he was being treated for 
depression and anxiety.  Specifically, a psychiatry 
consultation dated in September 2000 noted that the veteran 
was self-employed and was doing well, and stated that he 
denied hallucinations or delusions and assigned the veteran a 
GAF of 71.  A March 2001 psychiatry consultation noted that 
the veteran reported hearing songs being played in his head, 
especially when under intense stress, and noted that he had 
frequent anxiety attacks and felt depressed, but denied 
feeling suicidal or homicidal.  A follow-up visit in January 
2002 noted that he still heard the songs but that they were 
less intense and less disturbing, and noted that his mood and 
affect were normal.  A May 2002 psychiatry consultation again 
noted that the veteran denied any severe stressors in his 
life, and denied feeling homicidal or suicidal.  A May 2003 
psychiatry consultation again noted that he was not suicidal, 
his mood and affect were normal and he did not experienced 
delusions or hallucinations.

PTSD Rating Reduction

In disagreeing with the rating reduction, the veteran 
maintains that he continued to experience severe PTSD 
symptoms, including anxiety attacks, periods of depression, 
and he also stated that his PTSD affected every area of his 
life, including his relationships and his ability to maintain 
a regular job.  As such, the veteran maintains that he 
continued to meet the criteria for a 70 percent evaluation 
and therefore does not believe the July 2004 reduction was 
warranted.

In this case, in a May 2004 rating action, the RO proposed a 
reduction in the evaluation for the veteran's PTSD from 70 
percent to 30 percent based primarily on medical findings 
contained in a March 2004 VA examination, and a February 2004 
investigative report.  The veteran was notified of the RO's 
intent to reduce the assigned rating by a letter dated in May 
2004.  In that letter, the veteran was afforded the 
opportunity for a hearing and was given 60 days in which to 
submit additional evidence to show why his compensation 
payments should be continued at their present level.  See 38 
C.F.R. § 3.105(e)(i).  By a letter dated in July 2004, the RO 
informed the veteran of a July 2004 rating decision by which 
the RO reduced his rating for PTSD to a 30 percent 
evaluation, effective October 1, 2004.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by notifying him of his rights, giving him an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. § 
3.105(e).

The Board must next address whether the reduction was 
warranted.  The veteran's 70 percent PTSD rating was made 
effective on May 30, 2001, and continued in effect until 
October 1, 2004, at which point the 70 percent rating was 
reduced to 30 percent.  Because the evaluation had not been 
in effect for five years or more, compliance with the 
provisions of 38 C.F.R. § 3.344(a) and (b) is not required.  
38 C.F.R. § 3.344(c).  These provisions do not apply to 
disabilities that have not become stabilized and are likely 
to improve.  Reexaminations reflecting improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

In considering the propriety of the reduction, the Board is 
aware that care must be taken to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App.  
589, 594 (1991).

At the outset, the Board notes that this case is somewhat 
unique because although there is some indication that the 
veteran's actual PTSD symptoms have improved, the RO's 
primary reason behind the reduction was based on newly 
submitted evidence which revealed that his PTSD symptoms did 
not have as severe an effect on his occupational and social 
functioning-(i.e. on his ability to function under the 
ordinary conditions of life and work), as initially thought 
when the 70 percent evaluation was awarded.  In this regard, 
the RO determined that the initial award of 70 percent was 
partly premised on erroneous information provided by the 
veteran regarding his employment status, which in turn, 
caused the October 2001 examiner to offer an opinion that the 
veteran was unemployable.  In this case, the Board's analysis 
will focus on the impact of the veteran's symptoms on his 
level of occupational and social impairment.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Codes 9411, a 30 percent rating is 
for consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).   
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In this case, the Board finds that the RO's decision to 
reduce the veteran's disability evaluation was proper.  In 
the November 2001 rating decision, the RO based the award of 
a 70 percent rating upon findings in an October 2001 VA PTSD 
examination where the examiner concluded that the veteran did 
not appear employable as of the date of the examination.  The 
examiner reached this conclusion based in part on the 
information provided by the veteran during the examination--
specifically that he was then unemployed, and that his last 
job was two years earlier, and that he could not concentrate 
long enough to hold a job.  The examiner assigned a GAF score 
of 45, which he noted showed a worsening from his August 2000 
PTSD examination where the veteran was assigned a GAF of 50.  
Based on the conclusion of the October 2001 VA examiner, 
specifically, that the veteran appeared unemployable and that 
his overall level of functioning had deteriorated, the RO 
increased the veteran's PTSD rating to 70 percent disabling.

In the July 2004 rating decision where the RO reduced the 
veteran's disability rating to 30 percent disabling, the RO 
relied upon the findings noted in the March 2004 VA 
examination and February 2004 investigative report, both of 
which revealed that the veteran's PTSD symptoms did not 
result in as severe an occupational and social impairment as 
thought when the 70 percent evaluation was awarded.

Specifically, the March 2004 examiner concluded that although 
the veteran reported difficulties similar to those reported 
in August 2000, he was very vague and non-specific about how 
his PTSD symptoms interfered with his daily life; and further 
stated that symptoms such as flashbacks did not appear to 
disrupt or limit his functioning, and noted that the 
veteran's activities appeared to be less limited.  In sum, 
the examiner concluded that it was more likely than not that 
the veteran's PTSD symptoms would lead to only moderate 
limitations in the work place; and that it was more likely 
than not that he would retain the ability for repetitive work 
with limited social contact.  Further, the examiner noted 
that from the veteran's own report, his self-employment with 
building fences had not provided him with any difficulty in 
doing the job because he was able to work around bad days, 
and only stopped this work because the government requested 
that he do so.  In regards to social impairment, the veteran 
reported that he was able to leave home and be with people, 
in dating relationships, his own business, and in handball 
associations.  Based on this information, it was proper for 
the RO to conclude that the veteran's PTSD did not result in 
deficiencies in most areas, including work, or in difficulty, 
much less inability, to establish and maintain effective 
relationships.

Also of record at the time of the RO's July 2004 decision 
reducing the veteran's disability rating was the February 
2004 investigative report from the Office of the Inspector 
General, which revealed that despite the veteran's PTSD 
symptoms, he had successfully owned and managed a fencing 
business, called the Great Divide Fence Company (GDFC), for 
the pervious 30 years.  This report noted that the veteran 
had suppliers, customers, and employees, all of whom he 
presumably had to interact with in some capacity in order to 
maintain his business.  This report also noted that the 
veteran was an avid member of a handball league and traveled 
with the league for matches.  Again, this evidence suggests 
that the veteran did not currently have deficiencies in most 
areas or difficulty establishing and maintaining effective 
work and social relationships, and thus the reduction was 
proper.  Treatment records coincident with this period also 
reflect fewer difficulties than anticipated for a rating 
greater than 30 percent.

In sum, despite the veteran's contentions to the contrary, 
the evidence of record at the time of the July 2004 rating 
decision, which reduced the veteran's PTSD evaluation, 
supports the reduction because the newly considered evidence 
revealed a less severe level of occupational and social 
impairment than the evidence considered at the time the 70 
percent evaluation was awarded.  Further, although not 
determinative, the Board notes in passing that the initial 70 
percent evaluation assigned by way of a November 2001 rating 
decision, was based on a VA opinion where the examiner 
received false information from the veteran regarding his 
employability status.  

Moreover, the evidence of record at the time of the July 2004 
rating decision does not show that the veteran met even the 
50 percent criteria for his PTSD because the evidence 
revealed that the veteran was able to establish and maintain 
effective work and social relationships, as evidenced by the 
fact that the veteran owned and managed a fencing company and 
effectively interacted with customers, suppliers, and 
employees.  Regarding social relationships, as noted above, 
the veteran was an avid member of a handball league, and was 
able to leave home and be with people, in dating 
relationships and in business.  Thus, taking into account all 
the evidence available as of the July 2004 rating decision, 
there is no indication that the veteran experienced 
occupational and social impairment that met the criteria for 
a 50 percent evaluation for his service-connected PTSD.  As 
such, the reduction to 30 percent was proper. 

Termination of TDIU

At the outset, the Board notes that the procedural 
requirements for notice of termination of individual 
unemployability were met.  See 38 C.F.R. § 3.105(e) (2007).  
Specifically, in May 2004, the veteran was notified of the 
proposed termination of entitlement to individual 
unemployability effective May 30, 2001.  In that letter, the 
veteran was afforded the opportunity for a hearing and was 
given 60 days in which to submit additional evidence to show 
why his entitlement to individual unemployability should be 
continued.  See 38 C.F.R. § 3.105(e)(i).  By a letter dated 
in July 2004, the RO informed the veteran of a July 2004 
rating decision by which the RO terminated his entitlement to 
individual unemployability, effective May 30, 2001, the 
beginning date of his initial award.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105 for terminating the veteran's 
entitlement to TDIU by notifying him of his rights, and 
giving him an opportunity for a hearing and time to respond.  
38 C.F.R. § 3.105(e).  

The Board notes that the RO terminated his entitlement to 
TDIU effective from the date it was initially awarded-May 
30, 2001, which was the date the veteran filed his claim for 
TDIU, rather than effective at the end of the 60 day period 
following notification of the termination.  However, 
considering the unique circumstances of this case, 
specifically, that the veteran was employed full time at the 
time he filed for individual unemployability, the Board finds 
that the RO's actions in this regard were proper.  38 C.F.R. 
§ 3.500(k) (2007) (discontinuance of an award on account of 
fraud is made effective the beginning date of the award or 
the day preceding the date of the fraudulent act, which is 
later).  

Turning to an analysis of the propriety of the termination of 
TDIU, VA regulations provide that a total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2007).  The law also provides that a total 
disability rating based on individual unemployability due to 
service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities and at least one disability is 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In addition, TDIU may be awarded on an extra-schedular basis 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), but is still 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b). 

Marginal employment is not considered to be substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of  
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a) (2007).

Regarding termination of total disability ratings, VA 
regulations provide that actual employability must be 
established by clear and convincing evidence.  If a veteran 
begins to engage in a substantially gainful occupation during 
the period beginning after January 1, 1985, the veteran's 
rating may not be reduced solely on the basis of having 
secured and followed such substantially gainful occupation 
unless the veteran maintains the occupation for a period of 
12 consecutive months.  38 C.F.R. § 3.343(c)(2).

In this case, there is clear and convincing evidence that the 
veteran was employable, and had secured and maintained a 
substantially gainful occupation for a period of 12 
consecutive months.  Specifically, the February 2004 
investigative report mentioned above, noted that the veteran 
owned five separate fencing companies and had been installing 
fences for over 30 years.  The report stated that he 
advertised in the yellow pages, and contained interviews with 
several customers he had served, including price quotes for 
the fences that the veteran had installed, ranging in price 
from $700 to install a chain link fence to $1,425 to install 
a 35 ft fence.  The veteran reported that his business was 
very busy especially in the spring, and the report noted that 
the veteran had employees working for him.  One employee 
interviewed for the investigative report noted that he had 
been in crowded places with the veteran (they often went to 
lunch together) and stated that the veteran never appeared to 
be in any distress.

Further supporting the conclusion the veteran's PTSD did not 
render it impossible for him to follow a substantially 
gainful occupation, is the March 2004 VA examiner's 
conclusion that the veteran's PTSD would lead to only 
moderate limitations in the workplace, but would allow for 
repetitive work with limited social contact.  The examiner 
noted that the veteran himself stated that his PTSD had not 
provided him with any difficulty in his job building fences 
because he was self-employed; he was able to work around his 
good and bad days.

The veteran has argued that despite owning several fencing 
companies, he is still unable to secure or follow 
substantially gainful employment because he is only able to 
work as his PTSD disability allows, and he never knows what 
days he will be able to work or how well he will function.  
However, the Board finds that the veteran's employment with 
his own fencing business did not constitute marginal 
employment.  Even though the veteran works for his own 
company, this does not rise to the level of a "protected 
environment" as required to be considered marginal 
employment.  The veteran is not working for a family member 
who is employing him regardless of the limitations of his 
disability; rather, the veteran himself was in charge of a 
successful business, where he was responsible for giving 
bids, quoting prices, collecting payment, and supervising 
employees.  Further, there is no indication that the veteran 
was below the poverty threshold.

Moreover, the Board notes that the veteran is service 
connected for post-traumatic stress disorder, rated as 30 
percent disabling.  Thus, with the veteran's only service-
connected disability rated at 30 percent, award of TDIU is 
not warranted based on disability percentages.  38 C.F.R. 
§ 4.16(a).

In sum, the record contains no indication that the veteran's 
PTSD renders him unable to secure and follow substantially 
gainful employment, and in fact, the record documents that 
the veteran is self-employed and has maintained his 
occupation for a period of time above and beyond the required 
twelve consecutive months.  As such, termination of TDIU was 
proper.



	(CONTINUED ON NEXT PAGE)




ORDER

The reduction of the 70 percent rating for PTSD was proper; 
the restoration of the rating sought by the veteran is 
denied. 

The termination of TDIU, effective May 30, 2001 was proper; 
the restoration of TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


